Citation Nr: 0426758	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-04 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
coronary artery disease. 


REPRESENTATION

Veteran is represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to March 
1980.

This matter is before Board of Veterans' Appeals (Board) on 
appeal of an April 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In October 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge.  At the hearing and on the record, 
the veteran withdraw from the appeal the issue of an earlier 
effective date for the grant of service connection for 
coronary artery disease. 38 C.F.R. § 20.204(a) and (b). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Where, as here, the veteran has appealed the initial rating 
assigned after the grant of service connection, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the effective date forward.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

In this case, the service-connected coronary artery disease 
is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  The 
rating criteria for Diagnostic Code 7005 were revised 
effective January 12, 1998, during the appeal period.  
Neither the appealed April 2001 rating decision, nor the 
January 2003 statement of the case (SOC), nor the July 2003 
supplemental statement of the case (SSOC) reflects 
consideration of the earlier version of the rating criteria.  

Also, on the most recent VA examination in November 2001, the 
examiner indicated that the veteran's file was unavailable 
for review.  Since then, the veteran has submitted medical 
evidence of an ejection fraction in the range of 30 to 35 
percent.  And the veteran testified about a progressive lack 
of energy.  Under the duty to assist, the Board determines 
that further evidentiary development is required and for this 
reason, the case is remanded for the following action:

1.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record or 
identified below, that is not in the 
custody of a Federal agency such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

Notify the veteran that if he has 
evidence, not already of record or 
identified below, that is in the 
custody of VA or other Federal 
agency, VA will obtain any such 
records he identifies.

Ask the veteran to provide any 
evidence in his possession that 
pertains to the claim.  

2.  Obtain records from Keesler 
Medical Center since November 2002, 
from Ochsner Medical Foundation 
since April 2002, and from Ocean 
Springs Hospital since January 2003. 

3.  Schedule the veteran for an 
examination by a cardiologist to 
determine the degree of impairment 
due to service-connected coronary 
artery disease.  The veteran's file 
must be made available for review by 
the examiner. 



In formulating the report and based 
on the medical evidence, including 
the report of VA examination in May 
1998, the examiner is asked to 
express an opinion as to the 
following: 

Whether prior to January 1998, 
it was feasible for the veteran 
to do ordinary manual labor or 
whether more than light manual 
labor was not feasible or 
whether there were chronic 
residuals of congestive heart 
failure or angina on moderate 
exertion or more than sedentary 
employment was precluded. 

The examiner is also to make a 
determination of METS by exercise 
testing and if the testing cannot be 
done for medical reasons, the 
examiner is asked to estimate the 
level of activity, expressed in 
METS, that results in dyspnea, 
fatigue, angina, dizziness, or 
syncope.  The examination should 
include a finding, pertaining to 
left ventricular dysfunction with an 
ejection fraction. 

4.  Following the above development, 
adjudicate the claim.  If the 
benefit sought is denied, furnish 
the veteran a supplemental statement 
of the case and return the case to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




